DETAILED ACTION 
This Office Action follows a response filed on January 3, 2022.  Claims 1-2, 10-11, 16-17 and 18 have been amended; no claims have been cancelled or added.   
In view of amendments and remarks the rejection of claims 1, 10, 16 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.
Newly amended claims 2 (line 2), 11 (line 2) and 18 (line 2) recite the limitation “an average molecular weight” which renders the claims indefinite because it is not clear whether it is a weight average molecular weight or a number average molecular weight.
Therefore, the scope of the claimed subject matter cannot be determined by having ordinary skill in the art. 

Double Patenting
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No 16/720,158, for the rationale recited in § 4 of the Office Action dated October 26, 2021, and comments below.   
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No 16/720,149, for the rationale recited in § 5 of the Office Action dated October 26, 2021, and comments below.  

Claim Rejections - 35 USC § 103
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Shigetomi et al. (U.S. Patent 8,710,139), for the rationale recited in paragraph 6 of Office Action dated October 26, 2021, and comments below.   
The disclosure of Sherman’s reference resided in § 6 of the Office Action dated October 26, 2021 is incorporated herein by reference.   
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Shigetomi et al. (U.S. Patent 8,710,139) as applied to claims 1-14 above and further in view of Nagasaki et al. (U.S. Patent Application Publication 2010/0075129 A1), for the rationale recited in paragraph 7 of Office Action dated October 26, 2021, and comments below.   

	
	Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive.
It appears that the focal Applicants argument resides in that Shigetomi fails to disclose, teach or even suggest at least the use of a component B as recited in claim 1 that is “basic”. The Office even recognizes that Shigetomi is silent as to this limitation. (Office Action, page 8). The Office suggests that this limitation would be obvious because Shigetomi teaches that the acrylic polymer that they associate with component A of the claim is acid-free. Applicants respectfully disagree and assert that one of skill in the art would not find it obvious to make one component (i.e., component B) acid-free just because the prior art teaches that a separate and distinct component (i.e., component A) could be acid-free. Accordingly, Shigetomi fails to disclose, teach or even suggest all of the limitations of claim 1 (page 9, 3rd paragraph).
In response to applicant’s argument it is noted the following.  
Shigetomi discloses that the acrylic polymer (A) contains, as a monomer unit, (meth)acrylic acid alkyl ester having, for example, a C1-20 linear or branched alkyl group in an amount of 50% by mass or more. In addition, the acrylic polymer (A) may have a structure formed only by (meth)acrylic acid alkyl ester having a C1-20 alkyl group or by a combination of two or more thereof. The acrylic polymer (A) can be obtained by subjecting the (meth)acrylic acid alkyl ester to polymerization (e.g., solution 
It is noted that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP §2123. Therefore, in view of substantially identical monomers such as (meth)acrylic acid alkyl ester having a C1-20 alkyl group or by a combination of two or more thereof, etc., it is the Examiner’s position that Shigetomi’s acrylic polymer (A) is substantially identical to the claimed component B as recited in claim 1 that is basic and acid-free. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claims 3-4, 7-9, and 13, wherein the (meth)acrylic based polymeric compounds A and B comprises a reaction product of polymerizable material, it is noted the following. “When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
the product itself and not on the method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113. 
In response to applicant’s argument that the combination of Shigetomi and Nagasaki fails to disclose, teach or even suggest all of the limitations of claim 1, and since the combination of Shigetomi and Nagasaki fails to disclose, teach or even suggest all of the limitations of claim 1 and does not otherwise render claim 1 obvious (page 10), please, see the paragraph 14 of the current Office Action.
Furthermore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, it is noted that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP §2123. 


Furthermore, it is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	          Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764